322 F.2d 250
S.S. PACIFIC RANGER and her owners, Sea Liberties, Inc., Appellants,v.Richard BUGG, d/b/a Richard Bugg & Company, Appellee.
No. 20160.
United States Court of Appeals Fifth Circuit.
July 3, 1963.

Robert T. Rylee, II, Corpus Christi, Tex., for appellants.
M. Harvey Weil, Kleberg, Mobley, Lockett & Weil, Corpus Christi, Tex., for appellee.
Before HUTCHESON and GEWIN, Circuit Judges, and CONNALLY, District Judge.
HUTCHESON, Judge.


1
This appeal on a small record presents the single question whether there was sufficient evidence to support the findings and conclusions of the district judge,1 that the evidence was sufficient to support his decree awarding libellant a lien for $2500 as advance for payment of crew's wages.


2
We think it clear, upon the evidence as a whole, that the district judge's findings are not clearly erroneous and his conclusions that a lien should be awarded is correct. Indeed, when the evidence, most of which is set out in substance in the judge's findings, is considered, it would be a denial of justice in this case to set aside the decree on the ground that the findings and conclusions were clearly erroneous.


3
In Findley v. Lanassa, 5 Cir., 276 F.2d 907, this court affirmed the judgment of the district court, finding the evidence sufficient to support the payment of, and awarding a maritime lien for, crew's wages, when the evidence was less explicit and convincing than it is here. I dissented in that case, but I am now of the opinion that my view there was too restrictive and that the majority was correct in holding the evidence sufficient to establish payment for crew's wages and awarding a lien therefor.


4
The facts in this case are stronger and more compelling than they were in the Findley case. The judgment is therefore


5
Affirmed.



Notes:


1
 Bugg v. SS Pacific Ranger, etc., U.S.D.C.S.D.Tex., Admiralty # 283, July 27, 1962